Lester, S.
The only questions raised by the parties to this proceeding are whether the administrators should be allowed for the depreciation in the value of the stocks and securities constituting the hulk of the estate which has occurred since the estate came into their hands and since the inventory was made and filed, and whether the decree should direct the delivery of unsold securities to the parties entitled to distribution in lieu of the money value of the property.
Letters of administration were granted on the 20th day of August, 1902. The property and securities constituting, the estate came into the possession of the administrators on the ninth day of October following. The inventory was completed *71on the twenty-fourth of January, and filed on the 26th day of February, 1903. By the inventory it appears that the assets of the estate amounted to $1,283,409.91.
Soon after the 9th of October, 1902, the market value of the securities began to decline and the progress in this direction continued after the making and filing of the inventory. The administrators claim that, under the statute (Code Civ. Pro., § 2729), which provides that administrators shall not sustain any loss by the decrease, without their fault, of any part of the estate, but shall be allowed for such decrease on the settlement of their accounts, an allowance should now be made for the decrease of the estate in their hands.
The contestant objects to such an allowance and claims that the administrators are chargeable with the assets at the values at which they were inventoried.
The duty of an administrator is to convert the estate of the deceased into money as soon as it can be reasonably done; to pay the debts and make distribution. In accomplishing this he is to exercise the diligence and prudence which in general a prudent man of discretion and intelligence in such matters employs in his own like affairs. He may find among the assets of the estate that have come to his hands stocks of a somewhat dangerous and speculative character, subject to great and sudden fluctuations of value, which it is his duty to care for and dispose of, with all their inherent risks on the one hand and possibilities on the other. It is not the duty of an administrator at once to dispose of such assets without regard to the market, or the demand for them, or the ruling prices, or the possibility of an advance in their value. Assets of this character ought not to be hastily sacrificed, nor unwisely and improvidently held. When there is a direction to sell, reasonable time must be given, and what that is must be determined in each case by its own surroundings. There is and there can 'be no rigid and arbitrary standard by which to measure the reasonable time *72within which the discretion of an administrator must operate. Where no modifying facts are shown to shorten or lengthen the reasonable time, the period of eighteen months may serve as a just standard, yet it might be the duty of an administrator to sell earlier than that, or to wait longer, according to the circumstances and exigencies of the particular case. Hasbrouck v. Hasbrouck, 27 N. Y. 182.; King v. Talbot, 40 id. 76 ; Matter of Weston, 91 id. 502.
In the present case, letters of. administration were issued on the 20th of August, 1902. It is said that, if the stocks had been sold by the ninth of October following, there would have been no loss upon them. If facts had been known to the administrators which would have formed a reasonable ground for the expectation of a depreciation in the market value of these securities, it might have been their duty to dispose of them within this period of fifty days; but no such facts appear. It is to be noted that the depreciation was not in a single stock, through some particular loss, or as the result of some mismanagement of the affairs, or the unsuccessful operation of the business, of a particular corporation. It was a depreciation of the stocks of several different corporations and was due to influences that affected the market generally. To foresee such periods of general depression, or periods when high prices prevail, is the constant effort of the keenest intellects in the financial world, but notwithstanding their tireless vigilance and efforts stimulated by the hope of great gains, they frequently find such knowledge too high for them. The. law does not require such prescience of administrators.
After the market prices of the stocks involved had taken a decline, without any apparent reason that affected their intrinsic value or the capacity of the corporations to earn dividends, it would seem that the administrators cherished a reasonable hope of a restoration of prices that justifies their having refused to part with the stocks at the depressed prices within the period *73that has now elapsed since the granting of letters. They had' the right, too, to contemplate the probability that the parties would agree to a distribution in kind, as some of the parties had expressed a desire to do, or that the court would order it, as it has the power, upon the judicial settlement of the administrators’ accounts, and that a sale of the stocks in question would thus be obviated. The fact that they applied for a settlement of their accounts within the period of a year indicates their expectation that such a distribution would be agreed to or ordered and an intention otherwise to have the remainder of the period of eighteen months within which to convert the estate into money for the purpose of distribution. A judicial settlement may be had before the estate is ready for distribution unless distribution in kind is agreed to or ordered, as is indicated by the statute, which provides that, where an account is judicially settled “ and any part of the estate remains and is ready to be distributed * * * the decree must direct the payment and distribution thereof.” Code Civ. Pro., § 2743.
A question to be considered is whether the letter from Mrs. McLean imposed any different duty or responsibility upon the administrators. I think it did not. This letter called upon the administrators to convert into money forthwith, all the securities which came into their hands, except the Rensselaer & Sara-toga stocks and bonds, the Ballston Spa bank stock and the Douglass county bonds, and it contained, in addition, the statement : “ There is no propriety in your holding these securities, any they should have been realized on at the time you took possession of them. We do not want to have any contention about holding you responsible for shrinkage, but we certainly do not desire to have these securities held any longer.”
This communication conveyed no facts upon which the administrators could base intelligent action. It was, so far as appears, but the guess of one of the beneficiaries as to the course of the stock market. It proved to be correct. As a guess whose cor*74rectness was proved by the event it is interesting; but it was not entitled to- control the action of the administrators. They were at all times bound to act upon their own judgment, based upon the facts within their knowledge. The next of kin cannot impose upon administrators the burden of following their own desires and wishes as to the management of the fraction of an estate that is supposed to represent the distributive share of each. It is not certain who stands in the position of next of kin and who are entitled to a share of the estate until the surrogate adjudicates upon that question in the decree. If, on the request of one who claims a distributive share, a portion of the securities representing his supposed interest should be sold, and the remainder should subsequently decline, it is doubtful if such claimant could establish the right to receive the price of the part so sold and leave the loss on the remainder of the assets to be borne by the remaining next of kin; and if, on the other hand, the value of the remainder of the securities should largely appreciate, it does not seem certain that he could not lawfully 'claim his portion of the resulting increase. The estate as a whole is in the custody and authority of the representatives who must act on their own judgment for the good of all. They cannot evade their responsibility, nor should they abdicate their authority; and when they exercise the best judgment they possess, they have performed their duty and should be protected.
I am satisfied that a sale of the securities at the present time, for the purpose of payment or distribution, would cause a loss to the parties entitled thereto. Host of the distributees desire to accept a distribution in kind. If such a distribution should be made to all, Mrs. McLean could doubtless convert her share into cash to as good advantage as the administrators could convert it for her; and such distribution would obviate some practical difficulties that might arise, should the others take their shares in securities and Mrs. McLean take her share in money. *75It seems to me for the interest of all parties that distribution in kind should be directed.
A decree should, therefore, be made providing for a distribution in kind to all the next of kin, and allowing the administrators for the depreciation in the value of the securities which has occurred since the inventory was made. If the parties do not agree upon the value of the securities and execute a consent fixing it, an order may be submitted for an appraisement under oath, as provided by the statute, in order that the terms of the decree may be settled.
Decreed accordingly.